DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s response and amendments received April 7, 2021 are acknowledged.

Claims 1-214 have been canceled.
Claims 215, 217, and 222 have been amended.
Claims 225-237 have been added.
Claims 215-237 are pending in the instant application.

Claims 215-237 are under examination in this office action.

It should be noted that in response to the office action mailed December 7, 2020 applicant has broadened the scope of independent claim 215 to remove the limitation that the claimed pharmaceutical composition is freeze-dried.  This freeze-dried/lyophilized limitation is still present in independent claim 220 and is reintroduced in new claim 225 which depends directly from claim 225.  As such new grounds of rejection are set forth below.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 215-219 and 226-233 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,138,291.  Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are more limited and therefore anticipate the breadth of what is presently claimed.
Specifically, the issued claims recite a chimeric protein comprising a first polypeptide comprising a fragment of VWF that comprises the D’ and D3 domains but excludes residues 1274-2813 of SEQ ID NO:2 which is joined to an XTEN polypeptide and a first Fc region and a second polypeptide comprising FVIII joined to a second Fc domain and wherein the first and second Fc domains are covalently linked by disulfide bonds (see all issued claims, most particularly claim 1).  The disulfide bonds in the Fc domains are covalent bonds that prevent the dissociation of VWF from FVIII, and the D’ and D3 domains are responsible for the binding of VWF to FVIII.  Further, the issued claims recite the presence of a cleavable linker between the XTEN sequence and the first Fc domain (see particularly issued claim 4).  This means that the issued composition contains a cleavable linker between the VWF and first Fc domain.  It should be noted that the issued claims recite the vWF construct as the “first” polypeptide and .  

Applicant's arguments filed April 7, 2021 have been fully considered but they are not persuasive.  Applicant argues that the rejection is improper as a two-way test for double patenting is required, that applicant could not have avoided separate filings because “The claims of the ‘291 patent are directed to chimeric proteins that comprise XTEN polypeptides comprising certain amino acid sequences. The instant application does not disclose XTEN polypeptides or any such amino acid sequences. As such, the claims of the ‘291 patent could not have been filed in the instant application.”, and that all of the delay was due to PTO delay.  
These arguments are unpersuasive.  As per MPEP 804(B)(2)(c),
 If the patent is the later-filed application, the question of whether the timewise extension of the right to exclude granted by a patent is justified or unjustified must be addressed. A two-way test is to be applied only when the applicant could not have filed the claims in a single application and the Office is solely responsible for any delays. In re Berg, 46 USPQ2d 1226 (Fed. Cir. 1998).

  Further, it must be shown that all of the delay was due to the PTO in order to invoke a two way test, and in the instant application applicant minimally has purchased two extensions of time for filing a response, once on 2/28/2017 and again on 4/7/2021.  Further, applicant was made aware of double patenting issues concerning the instant claimed subject matter with that of copending application 14/413,765 in the first action on the merits mailed 5/17/2017 in the instant application, a date that significantly precedes the issuance of the ‘765 application as US patent 10,138,291 on 1/27/2018.  Thus the issuance of the ‘765 application as US patent 10,138,291 prior to the instant application being allowed is not due solely to the actions of the USPTO.
In view of all of the above, applicant’s assertions that a two-way test for double patenting must be used are unpersuasive. 

Claims 220-225 and 234-237 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,138,291 in view of Paik et al. (US 6,887,852).
Specifically, the issued claims recite a chimeric protein comprising a first polypeptide comprising a fragment of VWF that comprises the D’ and D3 domains but excludes residues 1274-2813 of SEQ ID NO:2 which is joined to an XTEN polypeptide and a first Fc region and a second polypeptide comprising FVIII joined to a second Fc 
Paik et al. disclose lyophilized FVIII pharmaceutical compositions and their method of manufacture (see entire document).  Notably, lyophilized pharmaceuticals are disclosed as having better preservation, storage and handling properties as 
Therefore, it would have been obvious to artisans to make the FVIII pharmaceuticals of the issued claims into a lyophilized form in order to gain the advantages of increased preservation, storage and handling which are desirable for commercially distributed drug products.

Applicant's arguments filed April 7, 2021 are the same as those discussed earlier in this office action, specifically, that applicant believes a two way test for double patenting is required.
This argument is not persuasive for the reasons enunciated earlier in this office action and will not be duplicated in for the sake of brevity.


Claims 215-219 and 226-233 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 28, 80, 145, 153, 156-158, 160-180 of copending Application No. 15/110,673.  Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are more limited and therefore anticipate the breadth of what is presently claimed.
Specifically, the copending claims recite a chimeric molecules which have a vWF domain containing the D’ and D3 domains, FVIII, and an XTEN sequence and immunoglobulin Fc domains in a two polypeptide configuration of FVIII-Fc:Fc-XTEN-VWF (see all copending claims, most notably independent claims 145, 164, and 175).  Pharmaceutical compositions comprising such polypeptide constructs are also claimed (see copending claim 153).  As evidenced by the enclosed sequence alignment, SEQ ID NO:197 of the copending claims contains vWF D’D3 domains as well as the C1099A and C1142A mutations (alignments provided in prior office action).  Cleavable linkers are also present in the copending constructs at the requisite locations (see for example copending claims 175 and also note that SEQ ID NO:88 of the copending claims is itself 
This is a provisional nonstatutory double patenting rejection.

Applicant's arguments filed April 7, 2021 have been fully considered but they are not persuasive.  Applicant argues that since all other issues have been dealt with and the copending application is later filed with regard to the instant application, the provisional rejection should be dropped so that the earlier application can proceed to allowance.
This argument is not persuasive as issues pertaining to issued US patent 10,138,291 have not been obviated as discussed above.  Given that other issues remain, the provisional rejection is maintained.


Claims 220-225 and 234-237 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 28, 80, 145, 153, 156-158, 160-180 of copending Application No. 15/110,673 in view of in view of Paik et al. (US 6,887,852).
Specifically, the copending claims recite a chimeric molecules which have a vWF domain containing the D’ and D3 domains, FVIII, and an XTEN sequence and immunoglobulin Fc domains in a two polypeptide configuration of FVIII-Fc:Fc-XTEN-VWF (see all copending claims, most notably independent claims 145, 164, and 175).  Pharmaceutical compositions comprising such polypeptide constructs are also claimed (see copending claim 153).  As evidenced by the enclosed sequence alignment, SEQ ID NO:197 of the copending claims contains vWF D’D3 domains as well as the C1099A and C1142A mutations).  Cleavable linkers are also present in the copending constructs at the requisite locations (see for example copending claims 175 and also note that SEQ ID NO:88 of the copending claims is itself a cleavable linker and this linker sequence is present in independent claims 145 and 164).  The copending invention differs from that which is presently claimed in that the copending claimed products are not lyophilized.

Therefore, it would have been obvious to artisans to make the FVIII pharmaceuticals of the copending claims into a lyophilized form in order to gain the advantages of increased preservation, storage and handling which are desirable for commercially distributed drug products.
This is a provisional nonstatutory double patenting rejection.

In the April 7, 2021 response applicant asserts that all prior rejections have been overcome and since the copending application is later filed with respect to the instant application the provisional rejection should be withdrawn so the instant claims can issue.
This argument is not persuasive because provisional double patenting rejections are not the only rejections remaining in the instant application.  As such, the guidance of MPEP 804(I)(B)(1)(b)(i) is not appropriate at this stage in prosecution.  


No claims are allowable.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644